Case 2:19-cv-05549-SVW-FFM Document 1 Filed 06/26/19 Page 1 of 7 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
  2     Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
  3     Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
  4     San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
  5     San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
  6     phylg@potterhandy.com
  7     Attorneys for Plaintiff
  8
  9
10                              UNITED STATES DISTRICT COURT
11                             CENTRAL DISTRICT OF CALIFORNIA

12
        Chris Langer,                            Case No.
13
                  Plaintiff,
14                                               Complaint For Damages And
          v.                                     Injunctive Relief For Violations
15                                               Of: American’s With Disabilities
        Martin Silva;                            Act; Unruh Civil Rights Act
16      Francisco Vargas; and Does 1-10,
17                Defendants.
18
19          Plaintiff Chris Langer complains of Martin Silva; Francisco Vargas; and
20    Does 1-10 (“Defendants”), and alleges as follows:
21
22      PARTIES:
23      1. Plaintiff is a California resident with physical disabilities. He is a
24    paraplegic who cannot walk and who uses a wheelchair for mobility. He has a
25    specially equipped van with a ramp that deploys out of the passenger side of
26    his van and he has a Disabled Person Parking Placard issued to him by the State
27    of California.
28      2. Defendants Martin Silva and Francisco Vargas owned Paulina’s


                                            1

      Complaint
Case 2:19-cv-05549-SVW-FFM Document 1 Filed 06/26/19 Page 2 of 7 Page ID #:2




  1   Catering located at or about 1000 E. 18th Street, Los Angeles, California, in
  2   May 2019.
  3     3. Defendants Martin Silva and Francisco Vargas own Paulina’s Catering
  4   located at or about 1000 E. 18th Street, Los Angeles, California, currently.
  5     4. Plaintiff does not know the true names of Defendants, their business
  6   capacities, their ownership connection to the property and business, or their
  7   relative responsibilities in causing the access violations herein complained of,
  8   and alleges a joint venture and common enterprise by all such Defendants.
  9   Plaintiff is informed and believes that each of the Defendants herein,
10    including Does 1 through 10, inclusive, is responsible in some capacity for the
11    events herein alleged, or is a necessary party for obtaining appropriate relief.
12    Plaintiff will seek leave to amend when the true names, capacities,
13    connections, and responsibilities of the Defendants and Does 1 through 10,
14    inclusive, are ascertained.
15
16      JURISDICTION & VENUE:
17      5. The Court has subject matter jurisdiction over the action pursuant to 28
18    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
19    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20      6. Pursuant to supplemental jurisdiction, an attendant and related cause
21    of action, arising from the same nucleus of operative facts and arising out of
22    the same transactions, is also brought under California’s Unruh Civil Rights
23    Act, which act expressly incorporates the Americans with Disabilities Act.
24      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25    founded on the fact that the real property which is the subject of this action is
26    located in this district and that Plaintiff's cause of action arose in this district.
27
28


                                                2

      Complaint
Case 2:19-cv-05549-SVW-FFM Document 1 Filed 06/26/19 Page 3 of 7 Page ID #:3




  1     FACTUAL ALLEGATIONS:
  2     8. Plaintiff went to the property to visit Paulina’s Catering in May 2019
  3   with the intention to avail himself of its items to assess the business for
  4   compliance with the disability access laws.
  5     9. Paulina’s Catering is a facility open to the public, a place of public
  6   accommodation, and a business establishment.
  7     10. Parking spaces are one of the facilities, privileges, and advantages
  8   offered by Defendants to patrons of Paulina’s Catering.
  9     11. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
10    to provide accessible parking.
11      12. Currently, the defendants fail to provide accessible parking.
12      13. Plaintiff personally encountered this barrier.
13      14. By failing to provide accessible facilities, the defendants denied the
14    plaintiff full and equal access.
15      15. The failure to provide accessible facilities created difficulty and
16    discomfort for the Plaintiff.
17      16. Paulina’s Catering has a sales counter where it handles its transactions
18    with customers.
19      17. Even though the plaintiff did not encounter the barrier, the defendants
20    fail to provide an accessible sales counter.
21      18. The defendants have failed to maintain in working and useable
22    conditions those features required to provide ready access to persons with
23    disabilities.
24      19. The barriers identified above are easily removed without much
25    difficulty or expense. They are the types of barriers identified by the
26    Department of Justice as presumably readily achievable to remove and, in fact,
27    these barriers are readily achievable to remove. Moreover, there are numerous
28    alternative accommodations that could be made to provide a greater level of


                                              3

      Complaint
Case 2:19-cv-05549-SVW-FFM Document 1 Filed 06/26/19 Page 4 of 7 Page ID #:4




  1   access if complete removal were not achievable.
  2     20. Plaintiff will return to Paulina’s Catering to avail himself of its items and
  3   to determine compliance with the disability access laws once it is represented
  4   to him that Paulina’s Catering and its facilities are accessible. Plaintiff is
  5   currently deterred from doing so because of his knowledge of the existing
  6   barriers and his uncertainty about the existence of yet other barriers on the
  7   site. If the barriers are not removed, the plaintiff will face unlawful and
  8   discriminatory barriers again.
  9     21. Given the obvious and blatant nature of the barriers and violations
10    alleged herein, the plaintiff alleges, on information and belief, that there are
11    other violations and barriers on the site that relate to his disability. Plaintiff will
12    amend the complaint, to provide proper notice regarding the scope of this
13    lawsuit, once he conducts a site inspection. However, please be on notice that
14    the plaintiff seeks to have all barriers related to his disability remedied. See
15    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
16    encounters one barrier at a site, he can sue to have all barriers that relate to his
17    disability removed regardless of whether he personally encountered them).
18
19    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
20    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
21    Defendants.) (42 U.S.C. section 12101, et seq.)
22      22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
23    again herein, the allegations contained in all prior paragraphs of this
24    complaint.
25      23. Under the ADA, it is an act of discrimination to fail to ensure that the
26    privileges, advantages, accommodations, facilities, goods and services of any
27    place of public accommodation is offered on a full and equal basis by anyone
28    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.


                                                4

      Complaint
Case 2:19-cv-05549-SVW-FFM Document 1 Filed 06/26/19 Page 5 of 7 Page ID #:5




  1   § 12182(a). Discrimination is defined, inter alia, as follows:
  2              a. A failure to make reasonable modifications in policies, practices,
  3                 or procedures, when such modifications are necessary to afford
  4                 goods,    services,    facilities,   privileges,   advantages,   or
  5                 accommodations to individuals with disabilities, unless the
  6                 accommodation would work a fundamental alteration of those
  7                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
  8              b. A failure to remove architectural barriers where such removal is
  9                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
10                  defined by reference to the ADA Standards.
11               c. A failure to make alterations in such a manner that, to the
12                  maximum extent feasible, the altered portions of the facility are
13                  readily accessible to and usable by individuals with disabilities,
14                  including individuals who use wheelchairs or to ensure that, to the
15                  maximum extent feasible, the path of travel to the altered area and
16                  the bathrooms, telephones, and drinking fountains serving the
17                  altered area, are readily accessible to and usable by individuals
18                  with disabilities. 42 U.S.C. § 12183(a)(2).
19      24. When a business provides parking for its customers, it must provide
20    accessible parking.
21      25. Here, the failure to provide accessible parking is a violation of the law.
22      26. When a business provides facilities such as a sales or transaction
23    counter, it must provide an accessible sales or transaction counter.
24      27. Here, the failure to provide an accessible sales counter is a violation of
25    the law.
26      28. The Safe Harbor provisions of the 2010 Standards are not applicable
27    here because the conditions challenged in this lawsuit do not comply with the
28    1991 Standards.


                                               5

      Complaint
Case 2:19-cv-05549-SVW-FFM Document 1 Filed 06/26/19 Page 6 of 7 Page ID #:6




  1      29. A public accommodation must maintain in operable working condition
  2   those features of its facilities and equipment that are required to be readily
  3   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
  4      30. Here, the failure to ensure that the accessible facilities were available
  5   and ready to be used by the plaintiff is a violation of the law.
  6
  7   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
  8   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
  9   Code § 51-53.)
10       31. Plaintiff repleads and incorporates by reference, as if fully set forth
11    again herein, the allegations contained in all prior paragraphs of this
12    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
13    that persons with disabilities are entitled to full and equal accommodations,
14    advantages, facilities, privileges, or services in all business establishment of
15    every kind whatsoever within the jurisdiction of the State of California. Cal.
16    Civ. Code §51(b).
17       32. The Unruh Act provides that a violation of the ADA is a violation of the
18    Unruh Act. Cal. Civ. Code, § 51(f).
19       33. Defendants’ acts and omissions, as herein alleged, have violated the
20    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
21    rights to full and equal use of the accommodations, advantages, facilities,
22    privileges, or services offered.
23       34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
24    discomfort or embarrassment for the plaintiff, the defendants are also each
25    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
26    (c).)
27
28


                                               6

      Complaint
Case 2:19-cv-05549-SVW-FFM Document 1 Filed 06/26/19 Page 7 of 7 Page ID #:7




  1          PRAYER:
  2          Wherefore, Plaintiff prays that this Court award damages and provide
  3   relief as follows:
  4       1. For injunctive relief, compelling Defendants to comply with the
  5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
  6   plaintiff is not invoking section 55 of the California Civil Code and is not
  7   seeking injunctive relief under the Disabled Persons Act at all.
  8       2. Damages under the Unruh Civil Rights Act, which provides for actual
  9   damages and a statutory minimum of $4,000 for each offense.
10        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
      Dated: June 19, 2019             CENTER FOR DISABILITY ACCESS
13
14
                                       By:
15
                                       ____________________________________
16
                                              Russell Handy, Esq.
17                                            Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                             7

      Complaint
